Citation Nr: 1450195	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  09-03 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hepatitis B.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty in the United States Navy from March 1966 to December 1969.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the RO.  


FINDINGS OF FACT

1.  A bilateral hearing loss disability was first manifested many years after the appellant's separation from the service, and the preponderance of the evidence is against a finding that it is related thereto.

2.  Hypertension was first manifested many years after the appellant's separation from the service, and the preponderance of the evidence is against a finding that it is related thereto.

3.  Hepatitis B was first manifested many years after the appellant's separation from the service, and the preponderance of the evidence is against a finding that it is related thereto.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability is not the result of a disease or injury incurred in or aggravated by service, and the criteria for service connection are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2013).

2.  Hypertension is not the result of a disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred, and the criteria for service connection are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

3.  Hepatitis B is not the result of a disease or injury incurred in or aggravated by service and the criteria for service connection are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty, under the Veteran's Claims Assistance Act of 2000, to notify and assist the appellant in the development of his claims of entitlement to service connection for a hearing loss disability, hypertension, and hepatitis.  Following a review of the record, the Board finds that the VA has met that duty.

After the claims were received, the RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the appellant's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

On VA Form 21-4142, dated in February 2007, the appellant reported that from 1980 until the office closed, he had been treated at the Richardson Clinic for ear and hearing problems.  In April 2007, the RO requested that the appellant provide information as to where those treatment records were currently held.  He stated that the results of his hearing tests were kept at the Smythe County Community Hospital.  In December 2007, Smythe County Community Hospital reported that it only kept records for 6 to 10 years.  Records reflecting the appellant's treatment at the Smythe County Community Hospital since 1996 have been associated with the claims folder.  

In August 2008, family member S. A. E.  and M. E. E. reported that as early as 1970, the appellant had been treated at the Richardson Clinic for a hearing loss disability and hypertension.  

In March 2012, the appellant's wife reported that after service, the appellant had gone to the Richardson Clinic, in part, due to hearing difficulty.  She noted that the Richardson Clinic had closed 10 years earlier and that the treating physician had died.  She stated that she and the appellant had been unable to obtain the records of that treatment.  

There is no reason to believe that additional efforts to obtain evidence from the Richardson Clinic would be any more productive. 38 C.F.R. § 3.303 ; Counts v. Brown, 6 Vet. App. 473 (1994) and Gobber v. Derwinski, 2 Vet. App. 470 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition"). Further development in this regard would unnecessarily impose additional burdens upon the Board with no reasonable possibility of any benefit flowing to the appellant.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). Accordingly, such development is not warranted, and the Board will consider the case based on the evidence currently on file.  

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is  factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In sum, the appellant has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  In June 2014, the appellant noted that he had no further argument or evidence to submit.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

The Board applies statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by the VA and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for s Claims (as noted by citations to "Vet.App.").

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet.App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;
(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

As to credibility, VA adjudicators may consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet.App. 498 (1995); Madden v. Brown, 125 F. 3d 1447 (Fed. Cir. 1997)(holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

The theory of continuity of symptomatology can be used only in cases involving those conditions which are explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  For certain disabilities, such as hypertension, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the 's discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Applicable law and regulations also permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Hearing Loss Disability

Although audiometric testing confirms that the appellant has a current hearing loss disability which he seeks service connection, there is no probative evidence linking the disorder to any incident of service; and the claim will be denied.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The failure to meet these criteria at the time of a 's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. § 3.303(d) (2003); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The appellant contends that his hearing loss disability is, primarily the result of his exposure to the sounds of his ship's 5 inch guns firing and from loud machinery during his time in the Navy.  However, the essential question is whether that exposure led to his current hearing loss disability.  

The appellant's service treatment records and the reports of his November 1965 service entrance examination and his September 1969 service separation examination are negative for any complaints or clinical findings of a hearing loss disability.  During those examinations, his hearing acuity for the whispered and spoken voices was normal at 15/15, bilaterally.  

As noted above, the appellant and his wife have stated that he was treated for a hearing loss disability as early as 1980, and the appellant's daughter and M. E. E. report that it was as early as 1970.  There is no competent objective evidence on file to support such statements.  While they are competent to report that the appellant was having hearing difficulty, they are not competent to report that it met VA standards, nor are they competent to report a nexus to service.  

A chronic, identifiable hearing loss disability for VA purposes was not manifested until July 1995, when the appellant underwent annual audiometric testing in conjunction with his employment as a welder at Industrial Welding and Fitting.  In March 1999, it was noted that he had had noise exposure at work, as well as in the military.  

The evidence shows that the appellant's hearing loss disability was first manifested approximately 25 years after his separation from the service.  Although he had a history of noise exposure in the service, there is no competent, probative evidence on file showing that the appellant's current hearing loss disability is the result of that exposure.  The normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that  failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. There is no competent objective evidence of nexus between the appellant's hearing loss disability and his service.  

Absent evidence of a chronic identifiable hearing loss disability during service or competent probative evidence of a nexus to service, the appellant does not meet the criteria for service connection for a bilateral hearing loss disability.  Therefore, service connection is not warranted, and the appeal is denied.  

Hypertension

Although the appellant has a current diagnosis of hypertension for which he seeks service connection, there is no probative evidence linking the disorder to any incident of service; and the claim will be denied.

The appellant's service treatment records and the reports of his service entrance and separation examinations are also negative for any complaints or clinical findings of hypertension.  Such a disorder was not manifested until September 1996, when it was noted prior to surgery at the Smythe County Community Hospital and more than 25 years after service.  As above, the normal medical findings at the time of the appellant's separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Furthermore, there is no competent, probative evidence of a nexus to service.  

The appellant also asserts that his hypertension is the result of his hepatitis.  Service connection may be granted when the evidence shows that a particular disability is proximately due to or has been aggravated by a disability for which service connection has already been established.  38 C.F.R. § 3.310.  However, service connection has not been established for hepatitis.  Accordingly, secondary service connection is not warranted.  

Absent evidence of a hypertension during his service or competent probative evidence of a nexus to service or to a service-connected disability, the appellant does not meet the criteria for service connection for a bilateral hearing loss disability.  Therefore, service connection is not warranted, and the appeal is denied.  

Hepatitis

The appellant asserts that hepatitis is the result of having multiple sexual partners in the service or the result of being shaved with a straight razor when he got haircuts in the service.  

Although the appellant has been diagnosed with hepatitis B, the preponderance of the evidence is against a finding of a nexus to the diagnosis of infectious hepatitis in service.  Accordingly, the claim will be denied.

The question of whether a current disorder may be related to the appellant's treatment for hepatitis in the service involves a medical issue and may not be competently addressed by lay evidence.  See Davidson, 581 F.3d at 1316.  As will be discussed below, the appellant's lay assertion has been investigated by competent medical examination and found not supportable.  Jandreau, 492 F.3d at 1376-77.  

The report of the appellant's service entrance examination is negative for any complaints or clinical findings of hepatitis.  Although the appellant was treated for infectious hepatitis in service in October 1969, the type of hepatitis was not reported, and there is no record of any serological testing to confirm the diagnosis.  

The appellant was discharged from service in December 1969, and for the ensuing 40 years, there was no apparent evidence of hepatitis.  In July 2002, April 2004, and June 2007, hepatitis panels and a hepatic function panel were negative or within normal limits.  

In December 2009, the 's liver function tests were reportedly elevated; and, during a VA examination in September 2012, laboratory testing was positive for a hepatitis B core antibody.  Following the examination, the diagnoses were hepatitis B and cirrhosis of the liver.  The VA examiner opined that the appellant's hepatitis B infection was a more recent infection and not related to his elevated liver function tests in 1969.  The VA examiner noted that the clinical course from 1969 to the present was not compatible with a course of hepatitis B.  He acknowledged, however, that his conclusion was somewhat speculative without the records of serologic testing.  He did note that the appellant had a documented history of alcohol abuse and that alcohol abuse was well known in the medical literature to cause an elevation of liver function tests.  The examiner concluded that it was more likely than not that it was the cause of the appellant's elevated liver function tests.  

Later in September 2012, a VA physician opined that the recent positive hepatitis B surface antigen was most likely due to the hepatitis B infection in service in 1969.  However, unlike the September 2012 VA examiner, the VA physician provided no rationale for her decision.  The lack of rationale reduces the probative value of the VA physician's opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

In June 2014, the appellant's claims file was reviewed by an independent medical opinion (IME), that is, a medical expert from a major university medical center and outside the VA frame work.  After reviewing the record, the IME did not find that the appellant had a hepatitis disability during his active service.  The examiner opined that most likely, the appellant contracted hepatitis A in the service, an often self-limited form of hepatitis.  The examiner noted that without serological testing in the service, it would be quite difficult to determine the etiology of the "hepatitis".  He also noted that if the appellant had contracted hepatitis B in the service, without treatment, the risk of developing chronic hepatitis in addition to cirrhosis and the stigmata of chronic liver disease would have existed during the next 40 years.  The IME stated that accurate serologic testing was widely available during that time period but that hepatitis panels in April 2004 and April 2007 were negative.  

The IME did report that the positive hepatitis B core antibody test in September 2012 meant that the appellant had had hepatitis B at some point.  Although the appellant was diagnosed with cirrhosis at that time as well, the IME stated that it would be difficult to prove that it was from the hepatitis B.  The IME noted that cirrhosis took years to develop and that it would be  unusual if it developed after the normal hepatic panel in 2007 and 2012 - a period of only 5 years.  In this regard, the IME emphasized that hepatitis A did not lead to the development of cirrhosis.  The IME noted that the appellant's cirrhosis could be multi-factorial, possibly resulting from concomitant fatty liver disease and/or alcohol use.  The negative serologies in 2004 and 2007 made it very difficult to say that the appellant had been suffering from hepatitis B since 1969.  

The IME opined that it was not more likely than not that the appellant's current liver disease process was from a disease process persistent since 1969.  Therefore, he concluded that the current infection was more recent.  

Given the concurring opinions and supporting rationale expressed by the December 2009 VA examiner and the recent IME, the Board finds that the preponderance of the evidence is against the appellant's claim that he has hepatitis B as a result of his service.  The absence of a diagnosis of hepatitis B in service and the 40 year interval without any evidence of hepatitis militates is evidence that preponderates against the claim.  The appeal is denied.

Additional Considerations

In arriving at these decisions, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the appellant's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 



ORDER

Entitlement to service connection for a hearing loss disability is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for hepatitis B is denied.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


